                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


HOWARD R. HARRIS
              Plaintiff,

       v.                                                  Case No. 20-C-1021

KILOLO KIJAKAZI,1
Acting Commissioner of the Social Security Administration
                Defendant.


                                    DECISION AND ORDER

       Plaintiff Howard Harris seeks judicial review of the denial of his applications for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”). Plaintiff alleged that he

could no longer work due to knee, back, neck, and elbow problems, but the Administrative Law

Judge (“ALJ”) assigned to the case concluded that plaintiff remained capable of performing a

reduced range of “light” work.

       In this action, plaintiff argues that the ALJ (1) erred in determining whether his back

impairment qualified as conclusively disabling under the agency’s Listing of impairments; (2)

failed to properly weigh the opinion of a physical therapist supporting greater limitations; and

(3) arbitrarily refused to consider him a person of “advanced age,” which would have resulted

in a disabled finding under agency guidelines. Plaintiff’s first argument requires remand, as the

ALJ overlooked significant evidence pertinent to the Listing claim.           Plaintiff’s remaining

arguments, which I discuss for the sake of completeness, lack merit. I first set forth the legal

standards governing this action, then summarize the facts and procedural history of the case,

       1
       Pursuant to Fed. R. Civ. P. 25(d), Kilolo Kijakazi is substituted as the defendant in
placed of Andrew Saul.


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 1 of 48 Document 30
and, finally, address plaintiff’s arguments.

                                      I. LEGAL STANDARDS

A.     Disability Standard

       To obtain DIB or SSI, the claimant must establish that he is “disabled,” i.e., unable to

perform “any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.”             20 C.F.R. §§

404.1505(a), 416.905(a). DIB is payable only if the claimant becomes disabled while in

“insured status” based on his previous earnings, while SSI is payable regardless of the

claimant’s insured status so long as he satisfies a means test. See St. George v. Berryhill, No.

17-C-1150, 2018 U.S. Dist. LEXIS 145277, at *1 n.1 (E.D. Wis. Aug. 27, 2018); see also

Liskowitz v. Astrue, 559 F.3d 736, 740 n.2 (7th Cir. 2009). The test for determining whether the

claimant is disabled is essentially the same under both programs. See Craft v. Astrue, 539

F.3d 668, 673 n.6 (7 th Cir. 2008).

       The regulations set forth a five-step, sequential test for determining disability. See 20

C.F.R. § 404.1520(a)(4)(i)-(v); 20 C.F.R. § 416.920(a)(4)(i)-(v).       At step one, the ALJ

determines whether the claimant is working, i.e., doing “substantial gainful activity.” 20 C.F.R.

§ 404.1520(b). If not, at step two the ALJ determines whether the claimant suffers from any

“severe” physical or mental impairments. An impairment is severe if it significantly limits the

claimant’s physical or mental ability to do basic work activities. 20 C.F.R. § 404.1520(c).

       If the claimant has a severe impairment or impairments, at step three the ALJ decides

whether any of those impairments qualify as conclusively disabling under the agency’s Listings.



                                               2


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 2 of 48 Document 30
20 C.F.R. § 404.1520(d). “The Listing of Impairments . . . describes for each of the major body

systems impairments that [the agency considers] to be severe enough to prevent an individual

from doing any gainful activity, regardless of his or her age, education, or work experience.”

20 C.F.R. § 404.1525(a). “To meet or equal a listed impairment, the claimant must satisfy all

of the criteria of the listed impairment. The claimant bears the burden of proving his condition

meets or equals a listed impairment.” Maggard v. Apfel, 167 F.3d 376, 380 (7th Cir. 1999)

(internal citations omitted).

       If the claimant does not meet or equal a Listing, the ALJ proceeds to step four,

determining whether the claimant can, given his residual functional capacity (“RFC”), perform

his past relevant work. 20 C.F.R. § 404.1520(f). RFC is the most the claimant can still do, on

a regular and continuing basis, despite the physical and mental limitations caused by his

impairments. 20 C.F.R. § 404.1545(a)(1).

       Finally, if the claimant cannot perform his past work, at step five the ALJ considers

whether the claimant can, given his age, education, work experience, and RFC, make the

adjustment to other jobs existing in significant numbers in the national economy. 20 C.F.R. §§

404.1520(a)(4)(v), 404.1520(g). The claimant bears the burden of presenting evidence at

steps one through four, but if he reaches step five the burden shifts to the Commissioner to

show that the claimant can make the adjustment to other work. Briscoe v. Barnhart, 425 F.3d

345, 352 (7th Cir. 2005). The Commissioner may carry this burden either by relying on the

Medical-Vocational Guidelines (i.e., the “Grids”), a chart that classifies a person as disabled

or not disabled based on his age, education, work experience, and exertional ability,2 or by


       2
       For instance, under the “light” exertional rules, a person of “advanced age” (55 or older)
with a high school level education and unskilled work experience is deemed disabled. 20

                                               3


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 3 of 48 Document 30
summoning a vocational expert (“VE”) to offer opinion testimony on other jobs the claimant can

still do despite his limitations. See, e.g., Martin v. Saul, 950 F.3d 369, 376 (7th Cir. 2020);

Herron v. Shalala, 19 F.3d 329, 336-37 (7th Cir. 1994). The Grids consider only exertional

limitations, so unless the claimant is deemed disabled thereunder based on strength limitations

alone, the ALJ may not rely solely on the Grids and must consult a VE if the claimant has

significant non-exertional limitations (e.g., mental, sensory, or postural limitations). See Luna

v. Shalala, 22 F.3d 687, 691 (7 th Cir. 1994); Herron, 19 F.3d at 336-37.

B.     Standard of Review

       The court will uphold an ALJ’s decision if it uses the correct legal standards, is supported

by “substantial evidence,” and contains an accurate and logical bridge from the evidence to the

conclusions.   Jeske v. Saul, 955 F.3d 583, 587 (7th Cir. 2020).           Substantial evidence

“means—and means only—such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal

quote marks omitted). The reviewing court may not, under this deferential standard, replace

the ALJ’s judgment with its own by reconsidering facts, re-weighing or resolving conflicts in the

evidence, or deciding questions of credibility. See L.D.R. v. Berryhill, 920 F.3d 1146, 1152 (7th


C.F.R. Pt. 404, Subt. P, App. 2, § 202.04. However, the same person, if under age 55 (“closely
approaching advanced age”), is deemed not disabled. Id. § 202.13. The regulations provide
that the ALJ should “not apply the age categories mechanically in a borderline situation. If [the
claimant is] within a few days to a few months of reaching an older age category, and using the
older age category would result in a determination or decision that [the claimant is] disabled,
[the ALJ] will consider whether to use the older age category after evaluating the overall impact
of all the factors of [the] case.” 20 C.F.R. § 404.1563(b); see, e.g., Ross v. Berryhill, 385 F.
Supp. 3d 767, 775 (W.D. Wis. 2019) (noting that agency guidance directs the ALJ to consider
how close the claimant is to the next higher age category; whether the claimant has a limited
education (11th grade or less); whether the claimant’s past work was many years ago or was
limited to an isolated industry such as forestry, fishing, or mining; and whether the claimant has
RFC limitations that adversely affect, but do not significantly erode, his occupational base).

                                                4


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 4 of 48 Document 30
Cir. 2019). But a corollary to this rule is that judicial review is limited to the ALJ’s rationales;

the court will not uphold an ALJ’s decision by giving it different ground to stand upon. Jeske,

955 F.3d at 587.

                                II. FACTS AND BACKGROUND

A.       Medical Evidence

         Plaintiff alleged that he became disabled following an April 2016 motor vehicle accident,

which aggravated his pre-existing back and neck problems. The agency collected his medical

records dating back to 2015.

         On February 15, 2015, plaintiff was involved in a motor vehicle accident, sustaining

cervical and lumbar sprain/strain injuries, commencing a treatment program with Dr. Benjamin

Gozon at the Capitol Rehabilitation Clinic consisting of physical therapy, pain medication, and

activity modification. (Tr. at 479.) On April 10, plaintiff reported that his symptoms continued

to flare up along the neck and back. On exam, Dr. Gozon noted tender spasms along the

bilateral cervical, trapezius, and lumbar paraspinal regions. Range of motion continued to be

moderately to severely compromised in these areas with significant pain and guarding at end

range.     Dr. Gozon diagnosed cervical sprain/strain, tension headaches, and lumbar

sprain/strain, continuing therapy sessions to the affected areas twice weekly over the next few

weeks, continued oxycodone for pain control, and indicated plaintiff should consider trigger

point injections if the symptoms persisted. (Tr. at 475.)

         On April 30, 2015, plaintiff reported that his symptoms continued along the neck and

back areas. Dr. Gozon recorded the same exam findings and diagnoses, continued therapy

and medications, and provided trigger point injections along the bilateral upper trapezius and



                                                 5


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 5 of 48 Document 30
bilateral lumbar paraspinal regions. (Tr. at 476.) On May 21, Dr. Gozon noted that same exam

findings and diagnoses, continuing therapy and medications. (Tr. at 477.)

      On June 10, 2015, plaintiff reported that his symptoms would come and go, with good

and bad days. On exam, Dr. Gozon noted some moderate tenderness along the bilateral

cervical, trapezius, and lumbar paraspinal regions.      Range of motion continued to be

moderately deficient in these areas with significant pain and guarding at end range. Dr. Gozon

continued therapy and medications, and provided trigger point injections. (Tr. at 478.)

      On July 14, 2015, Dr. Gozon discharged plaintiff from his care to the care of plaintiff’s

primary physician. Dr. Gozon noted that over the course of treatment plaintiff gained steady

and consistent improvement. He underwent an unremarkable course of recovery, receiving

trigger point injections as a supplement to his therapy treatments. He continued to make

further improvement thereafter and received his last therapy treatment on July 7, 2015. On

follow-up that day, plaintiff reported significant improvement in his symptoms as compared to

his initial visits. He had been taking medications sparingly and going about his activities of

normal daily living with minimal problems. On exam, Dr. Gozon noted some mild tenderness

and tightness along the bilateral cervical, trapezius, and lumbar paraspinal regions. Range of

motion continued to be mildly deficient in these areas with some stiffness and guarding at end

range. Dr. Gozon advised plaintiff to taper down medications over the next several weeks and

continue a home exercise program for his own benefit and well being. (Tr. at 479.)

      On April 20, 2016, plaintiff was involved in another motor vehicle accident, and on May

2, 2016, he went to urgent care complaining of neck and back pain. (Tr. at 440, 442, 484.) On

exam, he appeared to be in good state of health, alert and cooperative, able to ambulate

around the room. He demonstrated good hip strength, tenderness along the trapezius

                                              6


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 6 of 48 Document 30
muscles, no midline tenderness from cervical spine to lumbar spine, decreased range of motion

of the lower back secondary to discomfort, and paraspinal muscle tenderness. The doctor

diagnosed muscle strain, provided a prescription for Flexeril, and discharged plaintiff from the

clinic. (Tr. at 443.)

       On May 10, 2016, plaintiff saw Dr. Gozon regarding neck and back pain related to the

April 20, 2016 car accident. Plaintiff reported that he was a restrained front seat passenger in

a moving vehicle which experienced a sudden tire blow-out sending the vehicle crashing into

the curb. Plaintiff noted that his symptoms had been quite persistent, with his neck and low

back quite sore and tender. Symptoms worsened with range of motion, movement, activity,

and ambulation. He also reported difficulty sleeping. (Tr. at 484.) On exam, he appeared in

no distress, with tender spasms along the bilateral cervical, trapezius, thoracic, and lumbar

paraspinal regions. (Tr. at 484-85.) Range of motion was severely compromised along the

neck and back with significant pain, stiffness, and guarding at end range. Sitting root sign and

straight leg raise tests were negative.3 Plaintiff was able to do a half squat with no support but

with referred discomfort along the low back. Neurologically, manual muscle testing was 5/5,4

sensory exam was intact, and deep tendon reflexes 2/4 and symmetrical over both upper and




       3
        The straight leg raise test is used to assess for lumbosacral nerve root irritation in
patients with lower back pain. https://www.ncbi.nlm.nih.gov/books/NBK539717/ (last visited
August 24, 2021).
       4
        Muscle testing, sometimes called motor testing, is graded on a 0 to 5 scale, with 0
representing no muscle activation and 5 muscle activation against the examiner’s full
resistance, full range of motion. https://www.ncbi.nlm.nih.gov/books/NBK436008/ (last visited
August 24, 2021).

                                                7


       Case 2:20-cv-01021-LA Filed 08/25/21 Page 7 of 48 Document 30
lower extremities.5 Dr. Gozon diagnosed cervical sprain/strain, tension headaches, thoracic

sprain/strain, and lumbar sprain/strain. He started plaintiff on a therapy program, “cautioned

against heavy lifting activities and recommended off of work over the next three weeks,” and

started plaintiff on oxycodone for pain control and Flexeril for control of muscle spasms. (Tr.

at 485.)

       On May 31, 2016, plaintiff reported that his symptoms were unchanged; he had been

tolerating his therapy sessions thus far. Exam was relatively unchanged, with significant

tenderness and spasms along the bilateral cervical, trapezius, and lumbar paraspinal regions.

Range of motion continued to be severely compromised in these areas with significant pain and

guarding at end range. Dr. Gozon continued therapy, kept plaintiff off work for the next three

weeks, and continued oxycodone for pain control. (Tr. at 486.)

       On June 21, 2016, plaintiff reported that his symptoms continued to flare up along the

neck and back. Exam revealed some moderate tenderness and tightness along the bilateral

cervical, trapezius, thoracic, and lumbar paraspinal regions. Range of motion continued to be

moderately deficient in these areas with significant pain and guarding at end range. Dr. Gozon

again continued therapy, kept plaintiff off work for the next three weeks, continued oxycodone

for pain control, and suggested trigger point injections if the symptoms persisted. (Tr. at 487.)

       On July 12, 2016, plaintiff reported that his symptoms continued to come and go along

the neck and back. Exam showed some moderate tenderness and tightness along the bilateral

cervical, trapezius, thoracic, and lumbar paraspinal regions. Range of motion was mildly to

moderately decreased in these areas with significant pain and guarding at end range. Dr.


       5
         A deep tendon reflex of 2+ is normal. https://www.ncbi.nlm.nih.gov/books/NBK396/
(last visited August 24, 2021).

                                               8


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 8 of 48 Document 30
Gozon continued therapy, kept plaintiff off work for the next four weeks, and continued

oxycodone for pain control. (Tr. at 488.)

        On August 9, 2016, plaintiff reported that his symptoms continued to flare up along the

neck and back. Exam showed some moderate tenderness and tightness along the bilateral

cervical, trapezius, thoracic, and lumbar paraspinal regions, and range of motion continued to

be moderately deficient in these areas with significant pain and guarding at end range. Dr.

Gozon continued therapy, kept plaintiff off work for the next three weeks, continued oxycodone

for pain control, and provided trigger point injections. (Tr. at 489.)

        On August 30, 2016, plaintiff reported that his symptoms continued to come and go

along the neck and back. The trigger point injections were marginally helpful. Exam showed

some moderate tenderness and tightness along the bilateral cervical, trapezius, thoracic, and

lumbar paraspinal regions. Range of motion continued to be moderately deficient in these

areas with significant pain and guarding at end range. Dr. Gozon continued therapy, kept

plaintiff off work for the next three weeks, and continued oxycodone for pain control. (Tr. at

490.)

        On September 20, 2016, plaintiff reported that his symptoms continued to flare up along

the neck and back, with good and bad days. Exam again showed some moderate tenderness

and tightness along the bilateral cervical, trapezius, thoracic, and lumbar paraspinal regions.

Range of motion continued to be moderately deficient in these areas with significant pain and

guarding at end range. Dr. Gozon continued therapy, kept plaintiff off work for the next three

weeks, and continued oxycodone for pain control. (Tr. at 491.)

        On October 11, 2016, plaintiff again reported that his symptoms continued to flare up

along the neck and back areas. Exam again showed some moderate tenderness and tightness

                                                9


        Case 2:20-cv-01021-LA Filed 08/25/21 Page 9 of 48 Document 30
along the bilateral cervical, trapezius, thoracic, and lumbar paraspinal regions. Range of

motion continued to be moderately deficient in these areas with significant pain and guarding

at end range. Dr. Gozon continued therapy, kept plaintiff off work for the next three weeks,

continued oxycodone for pain control, and provided trigger point injections along the bilateral

paraspinal regions. (Tr. at 492.)

       On October 31, 2016, plaintiff reported that his symptoms continued to come and go

with some moderate flare ups over the past week. Exam again showed some moderate

tenderness and tightness along the bilateral cervical, trapezius, thoracic, and lumbar paraspinal

regions, with range of motion moderately deficient in these areas with significant pain and

guarding at end range. Dr. Gozon continued therapy, kept plaintiff off work for the next three

weeks, continued oxycodone for pain control, and continued current restrictions. (Tr. at 493.)

       On November 22, 2016, plaintiff reported that his symptoms continued to flare up,

especially in the low back area. He seemed to have significant discomfort on waking up in the

morning and at the end of the day. Exam again showed some moderate tenderness and

tightness along the bilateral cervical, trapezius, thoracic, and lumbar paraspinal regions.

Range of motion was moderately to severely compromised in these areas with significant pain

and guarding at end range. Dr. Gozon continued therapy, kept plaintiff off work for the next

three weeks, ordered a lumbar MRI, continued oxycodone for pain control, and continued

current restrictions. (Tr. at 494.)

       A November 30, 2016, lumbar MRI revealed multi-level degenerative disc disease

ranging from mild to severe, most pronounced at L5-S1; disc bulges contacting the L3 and L5

nerve roots; and degenerative disc disease and facet arthropathy causing mild to moderate

foraminal narrowing, most pronounced on the right at L3-L4. (Tr. at 462-63.)

                                               10


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 10 of 48 Document 30
      On December 13, 2016, plaintiff reported that his symptoms continued to flare up over

the past few days. Dr. Gozon noted similar exam findings and continued therapy, kept plaintiff

off work for the next four weeks, and continued oxycodone for pain control. (Tr. at 495.)

      On January 3, 2017, plaintiff reported that his symptoms continued to flare up along the

neck and back areas. Exam showed some moderate tenderness and tightness along the

bilateral cervical, trapezius, thoracic, and lumbar paraspinal regions.     Range of motion

continued to be moderately deficient in these areas with significant pain and guarding at end

range. Dr. Gozon continued therapy, kept plaintiff off work for the next few weeks, and

continued current medications needed. (Tr. at 496.)

      On January 6, 2017, plaintiff established primary care with Dr. Adedapo Okusanya,

complaining of fatigue and chest pain. (Tr. at 830.) On exam, motor strength in the upper and

lower extremities was normal, and sensory exam was intact. Dr. Okusanya ordered an

echocardiogram. (Tr. at 831.)

      On January 31, 2017, plaintiff reported to Dr. Gozon that his symptoms continued to

flare up over the past week; the symptoms seemed to flare with increasing activity levels.

Exam again showed some moderate tenderness and tightness along the bilateral cervical,

trapezius, thoracic, and lumbar paraspinal regions. Range of motion was mildly to moderately

decreased in these areas with some pain and guarding at end range. Dr. Gozon continued

therapy, kept plaintiff off work for the next few weeks, and continued oxycodone. (Tr. at 497.)

      On February 21, 2017, Dr. Gozon discharged plaintiff from his care and supervision.

Dr. Gozon noted that over the course of treatment plaintiff gained steady and consistent

improvement, receiving his last therapy session on February 16, 2017. On follow-up that day,

plaintiff reported significant improvement in his symptoms as compared to his initial visits.

                                              11


     Case 2:20-cv-01021-LA Filed 08/25/21 Page 11 of 48 Document 30
“Symptoms have now returned to baseline levels.” (Tr. at 498.) On exam, plaintiff displayed

some mild tenderness and tightness along the bilateral cervical, trapezius, thoracic, and lumbar

paraspinal regions. Range of motion was mildly to moderately decreased in these areas with

some stiffness and guarding at end range.          Dr. Gozon advised plaintiff to taper down

medications over the next few weeks and to follow up with his primary care physician for

management of his pre-existing low back pain. (Tr. at 498.)

       On June 13, 2017, plaintiff saw Dr. Okusanya with a cough and chest congestion,

receiving medications. (Tr. at 556-56.) On June 27, he saw Dr. Okusanya complaining of low

back pain. (Tr. at 554.) On exam, Dr. Okusanya noted normal curvature of the spine, bilateral

paraspinal tenderness, limited range of motion due to pain, negative straight leg raise test

bilaterally, normal bilateral lower extremity motor strength, normal bilateral lower extremity

sensory exam, bilaterally symmetrical deep tendon reflexes, and normal gait. (Tr. at 555.) He

provided a referral to Advanced Pain Management. (Tr. at 554.)

       On July 6, 2017, plaintiff commenced treatment with Dr. Sanjay Sharma at Advanced

Pain Management, reporting low back, neck, and left knee pain. He reported that the pain was

aggravated by activities, relieved by medication. He had completed a prior course of therapy

with mild pain relief. Injections by Dr. Gozon provided no relief; medications provided moderate

relief. (Tr. at 519.) On exam, Dr. Sharma noted antalgic gait; tenderness, muscle spasm, and

moderately reduced range of motion in the cervical spine; tenderness and muscle spasm in the

lumbar spine, with normal lumbar lordosis; tenderness in the hips bilaterally, with moderately

reduced range of motion; moderately decreased range of motion in the left elbow, with clicking;

and tenderness in the left knee but no swelling. Neurologically, balance and gait were intact;

sensory exam revealed loss of sensation to light touch; motor strength was 3/5 in the bilateral

                                              12


     Case 2:20-cv-01021-LA Filed 08/25/21 Page 12 of 48 Document 30
quadriceps, bilateral hamstrings, and bilateral gastrocnemius; and deep tendon reflexes were

2+ bilaterally. (Tr. at 521.) Dr. Sharma diagnosed spondylosis of the cervical and lumbar

regions, and osteoarthritis of the left knee and left elbow. He recommended physical therapy

for neck pain, medications, and, given the failure to conservative measures, diagnostic MBB

(medial branch blocks) for performing RFA (radiofrequency ablation). (Tr. at 522.)

        On July 11, 2017, plaintiff commenced a course of physical therapy at Alliant Physical

Therapy Group, complaining primarily of neck pain. He reported that the pain started in 2015

following a motor vehicle accident in which he was t-boned, getting progressively worse over

time. He reported a previous course of therapy, as well as injections which helped for a very

short time. He reported difficulty with sleeping, lifting, and reaching due to pain in his neck and

shoulder. He indicated he had been laid off from his work with Milwaukee County in the

electrical and sanitation department. (Tr. at 611.) The therapist noted limited cervical and

shoulder range of motion, with pain, and moderate tenderness to palpation of the cervical

paraspinal musculature. (Tr. at 611-12.) The therapist recommended twice weekly sessions

for six weeks. (Tr. at 613.) At his second visit on July 14, plaintiff tolerated treatment well,

slightly limited with exercises, requiring short breaks due to increased pain during the visit. (Tr.

at 614.) On July 18, he reported feeling good for a few hours after his last session. (Tr. at

616.)    After four no shows/cancellations, he was discharged from therapy due to non-

compliance.6 (Tr. at 618.) On July 20, plaintiff followed up with Dr. Sharma, his pain

unchanged since the last visit. (Tr. at 515.)

        On July 25, 2017, plaintiff returned to Dr. Okusanya, with a cough and congestion. (Tr.


        6
        The discharge note is dated February 21, 2018, but plaintiff’s last treatment date was
July 18, 2017. (Tr. at 618.)

                                                13


        Case 2:20-cv-01021-LA Filed 08/25/21 Page 13 of 48 Document 30
at 551.) On exam, Dr. Okusanya noted no swelling of the elbow and knees, normal motor

strength, and intact sensory exam. (Tr. at 552.) On July 28, plaintiff saw Dr. Okusanya

seeking a new referral for pain management, indicating he was not happy with his current

provider. (Tr. at 821.) On exam, motor strength was normal in the upper and lower extremities,

and sensory exam was intact. (Tr. at 822.)

       On August 16, 2017, plaintiff commenced treatment with Nosheen Hasan, M.D., at the

Center for Pain Management on referral from Dr. Okusanya. Plaintiff reported low back pain

starting about 25 years ago following a long history of working in construction. He indicated

that the pain was exacerbated by a beating he suffered in prison in 1998 and by motor vehicle

accidents in 2014 and 2015. He reported that he could walk about two blocks before the pain

became too intense. He reported that the pain in his neck started after the 1998 incident,

worsened by the later accidents. (Tr. at 562.) He indicated that he self-discharged from

Advanced Pain Management due to being prescribed medication to which he was allergic. He

reported that the injections he received several months ago were helpful. (Tr. at 563.) On

exam, gait was normal, and he was able to move all extremities. He displayed tenderness to

palpation of the trapezius and lumbar paraspinal muscles; flexion and extension of the cervical

and lumbar spines caused increased pain; and straight leg raising was negative bilaterally. Dr.

Hasan assessed low back pain secondary to degenerative disc disease and cervicalgia (Tr. at

565), ordering an MRI of the C-spine and prescribing medications.        They would consider

injections in the future. (Tr. at 566.)

       On August 23, 2017, plaintiff commenced a course of physical therapy with Nathanel

Sorum, DPT, for low back pain. He reported injuries to the low back from car accidents in

2016, 2015, and 2014, as well as a physical beating in 1998 when he was incarcerated. He

                                              14


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 14 of 48 Document 30
reported that he had not been able to work for two years and wanted to improve his function.

(Tr. at 548.) On exam, lumbar range of motion was 75% flexion, 75% extension, and 50%

thoracic rotation, and manual muscle testing of the trunk flexors/extensors and glute max/med

was 3/5. (Tr. at 548.) Sorum assessed low back pain due to displacement of intervertebral

disc, chronic pain, and myofascial muscle pain. Plaintiff presented with decreased range of

motion, strength, and function, as well as severe deconditioning, and would benefit from skilled

therapy, with a fair prognosis with compliance. (Tr. at 549.)

       On August 28, 2017, plaintiff reported difficulty performing two new home exercises

without pain, unsure if he was doing them correctly. (Tr. at 543.) On August 30, plaintiff

reported that he was still having some pain with home exercises and needed review on how

to do them properly. (Tr. at 789.) On September 6, plaintiff stated that he did not believe his

skepticism over whether it was possible for him to improve his symptoms and mobility was

related to his treatment outcomes. (Tr. at 539.) He was re-educated on his positive prognosis

with therapy but continued to demonstrate psychosocial factors such as fear avoidance and

maladaptive pain beliefs and behaviors affecting his overall condition. (Tr. at 540.) On

September 8, plaintiff reported that he felt his mobility improve significantly within that day’s

session. (Tr. at 785.) On September 11, plaintiff reported that he had done his home exercise

program as best as he could, but he had not done it as much as prescribed due to the sudden

onset of back/scapular pain, as well as personal problems at home. (Tr. at 535.) Sorum noted:

“Despite [plaintiff’s] admitted limited participation on HEP, he demonstrates further

improvement in ASLR and standing toe touch mobility. He requires re-education for his

positive prognosis with therapy.” (Tr. at 536.)

       A September 11, 2017, cervical spine scan revealed straightening of the normal lordotic

                                               15


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 15 of 48 Document 30
curvature of the cervical spine; advanced multi-level degenerative disc disease of the cervical

spine; and bilateral osseous neural foraminal narrowing. (Tr. at 714-15.)

       On September 13, 2017, plaintiff returned to Dr. Hasan, indicating that the pain was

tolerable with medications. He denied drowsiness during the day. He indicated he was able

to do activities of daily living and minor chores but reported difficulty with walking. (Tr. at 568.)

Exam was essentially the same as the last visit.            (Tr. at 571.)    Dr. Hasan continued

medications. (Tr. at 571-72.)

       On September 18, 2017, therapist Sorum noted that plaintiff reported problems in his

personal life affecting his ability to fully participate in his low back rehab, but he was doing as

well as he was able to do with his home exercise program and coming to therapy. (Tr. at 710.)

Sorum stated: “Mr. Harris is making fair progress in therapy. Due to chronicity of low back

condition, he requires continued education including pain neuroscience education and inherent

structural integrity of his lower back, and graded activity to improve his functional level and

pain.” (Tr. at 711.)

       On October 11, 2017, plaintiff saw a physician’s assistant at the Center for Pain

Management, reporting the pain was tolerable on his current medication regimen. He was able

to take care of his activities of daily living, did stretches daily in the morning, and did exercises

he learned from PT at night. (Tr. at 761.) On exam, he had normal gait and moved all

extremities. He was continued on oxycodone. (Tr. at 763.)

       On October 13, 2017, therapist Sorum completed a physical assessment report,

indicating that plaintiff’s symptoms would often interfere with the attention and concentration

required to perform simple work-related tasks, and that he would have to recline or lie down

during an eight-hour workday in excess of typical breaks. Sorum further opined that plaintiff

                                                 16


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 16 of 48 Document 30
could walk four blocks without rest or significant pain, and could sit for four hours and

stand/walk for two hours in a eight-hour workday.          Sorum indicated that plaintiff could

occasionally lift up to 20 pounds and use his arms for reaching 25% of the workday. (Tr. at

579.) Finally, Sorum opined that plaintiff would be absent from work more than four times per

month due to his impairments. Sorum concluded: “[Plaintiff] suffers from legitimate lumbar

spine dysfunction that is highly related to physical deconditioning, maladaptive coping beliefs

and behaviors and long-term opioid medication use.               He would likely benefit from

multidisciplinary pain rehabilitation center for return to work program.” (Tr. at 580.)

       On November 8, 2017, plaintiff saw a physician’s assistant at the Center for Pain

Management, again reporting the pain was tolerable on his current medication regimen. He

was able to take care of his daily activities, did stretches daily in the morning, and did exercises

he learned from PT at night. (Tr. at 767.) On exam, he had normal gait and moved all

extremities. He was again continued on oxycodone. (Tr. at 769.)

       On November 16, 2017, plaintiff saw Dr. Okusanya for a sore throat and upper

respiratory infection. (Tr. at 708.) On December 8, Dr. Hasan discharged plaintiff due to an

insurance issue. (Tr. at 771.) On December 14, plaintiff saw Dr. Okusanya for a cough, also

seeking referral to a new pain management doctor because his current provider no longer took

his insurance. (Tr. at 706.)

       On February 19, 2018, plaintiff commenced treatment with Dr. David Stein at Milwaukee

Pain Treatment Services. (Tr. at 591.) On exam, Dr. Stein noted pain with neck rotation (Tr.

at 592), antalgic gait, negative straight leg raising, pain with lumbar flexion and extension,

negative for knee pain, intact reflexes, normal motor strength, and intact sensation (Tr. at 593).

Dr. Stein recommended obtaining a lumbar MRI and continued opioid management. (Tr. at

                                                17


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 17 of 48 Document 30
593.)

        On March 1, 2018, plaintiff commenced another course of physical therapy at Alliant,

reporting neck and back pain dating back to 1998. He indicated that motor vehicle accidents

in 2014 and 2015 flared up the pain levels even more. He reported difficulty with activities of

daily living, child care, and household chores. (Tr. at 619.) The therapist noted limited cervical

and lumbar range of motion with pain, as well as reduced strength. (Tr. at 619-20.) Plaintiff

discharged from therapy on June 19, 2018, having attended 11 sessions and missing seven.

(Tr. at 658.) The discharge note indicated that he demonstrated progress towards therapy

goals. (Tr. at 659.)

        On March 20, 2018, plaintiff returned to Dr. Stein, with exam again revealing antalgic

gait, negative straight leg raising, reduced lumbar and cervical spine range of motion, and

unchanged sensory and motor examination. Dr. Stein continued medications, discussed other

options such as injections, and recommended physical therapy for lower back pain. (Tr. at

589.)

        On April 17, 2018, Dr. Stein noted the same exam findings, continued opioid

management (oxycodone and morphine), and recommended a psychological consult. (Tr. at

588.) On May 10, plaintiff reported that the morphine caused dizziness and sedation. Dr. Stein

recorded the same exam findings and continued oxycodone. (Tr. at 587.) On June 11, Dr.

Stein again noted the same exam findings, continuing plaintiff on oxycodone and Gabapentin. 7

(Tr. at 586.) On July 9, plaintiff reported not taking the Gabapentin. Exam findings were the



        7
         On June 30, 2018, plaintiff was seen in the emergency room with a migraine headache.
(Tr. at 603, 606.) He was given IV fluids and pain medication. (Tr. at 608.) His pain improved,
and he was discharged home. (Tr. at 608-09.)

                                               18


        Case 2:20-cv-01021-LA Filed 08/25/21 Page 18 of 48 Document 30
same. (Tr. at 585.) Dr. Stein made the same findings and continued medications on August

1 (Tr. at 584) and August 29 (Tr at 583).

       On August 3, 2018, plaintiff commenced another course of physical therapy at Alliant,

reporting low back pain starting over 20 years ago while incarcerated and being beaten by

guards. He also reported a motor vehicle accident in 1998, which exacerbated the symptoms.

He indicated previous physical therapy helped relieve the symptoms. (Tr. at 661.) He walked

with a slow cadence, but normal gait pattern. His lumbar range of motion was limited, lumbar

strength was 4+/5, and straight leg raise test was positive on the right. (Tr. at 662.) It was

recommended he be seen twice weekly for six weeks. (Tr. at 663.) The records indicate he

attended a total of 19 sessions, up to December 18, 2018. (Tr. at 665-93, 720-45.) At the

October 9 session, plaintiff reported reduced back pain due to taking his medicine that morning.

(Tr. at 693.) “Objective measurements indicate progression of patient toward his goals.” (Tr.

at 694.) At the October 16 session, he reported: “Took meds in the morning really helps

improve his mobility and functioning level.” (Tr. at 720.) On October 31, the therapist noted

decreased lumbar range of motion and increased antalgic gait. (Tr. at 726.) On November 8,

plaintiff reported increased pain due to the weather and from not coming to therapy for a while.

(Tr. at 730.) On November 20, he reported increased pain due to family stress. (Tr. at 734.)

On December 11, he reported decreased pain, feeling a little better than the last session. (Tr.

at 738.) On December 18, he reported decreased pain that day because he got up and worked

out, took pain medication, and took a hot shower. (Tr. at 742.)8

       At follow up visits on September 26, 2018, October 24, 2018, November 16, 2018,


       8
         In November and December 2018, plaintiff saw Dr. Okusanya for a variety of issues
(e.g., a chronic cough) unrelated to his claim for disability benefits. (Tr. at 698-704.)

                                              19


     Case 2:20-cv-01021-LA Filed 08/25/21 Page 19 of 48 Document 30
December 19, 2018, January 16, 2019, and February 13, 2019, Dr. Stein noted antalgic gait,

negative straight leg raising, tender points in the lumbar and cervical spines, reduced cervical

range of motion, and unchanged sensory and motor exams in the lower extremities. He

continued oxycodone and Gabapentin. They also discussed other options, including injections

and acupuncture. (Tr. at 748, 749, 757, 758, 797, 798.)

       Plaintiff underwent another course of physical therapy at ATI from February 28, 2019,

to April 18, 2019. (Tr. at 850-59, 878-86.) At the initial session, the therapist noted decreased

lumbar range of motion, decreased muscle strength, and positive straight leg raise and “slump”

testing.9 Plaintiff moved slowly with difficulty with transitions, and moved rigidly when asked

to bend. (Tr, at 857.) On March 7, the therapist noted decreased mobility of the lumbar

paraspinals and erectors with decreased tolerance for bending. (Tr. at 852.) On March 14,

plaintiff reported feeling better; he was sore, but it was a good soreness. The therapist noted

plaintiff had good tolerance to the session, with increased tolerance to activity. He continued

to have decreased lumbar mobility with difficulty with forward bending and lifting. (Tr. at 851.)

At the March 26 session, plaintiff reported feeling good that day. The therapist noted that he

demonstrated continued decreased range of motion with extension and decreased hip mobility.

He needed to continue physical therapy to address difficulty with walking and standing. (Tr.

at 850.) The April 18 note indicated positive straight leg raise testing. (Tr. at 881.) The April

25, 2019, discharge note noted objective improvements in range of motion, joint mobility, and

strength, increasing plaintiff’s ability to perform various tasks. However, straight leg raise and

slump tests were noted to be positive, and strength was 4 or 4+/5 in several areas. (Tr. at


       9
         The slump test is a variant of the straight leg raise test performed in the seated position.
https://pubmed.ncbi.nlm.nih.gov/18391677/ (last visited August 24, 2021).

                                                 20


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 20 of 48 Document 30
878.)

        At follow up visits on March 21, 2019, and April 17, 2019, Dr. Stein again noted antalgic

gait, negative straight leg raising, tender points in the lumbar and cervical spines, reduced

cervical range of motion, and unchanged sensory and motor exams in the lower extremities.

He continued oxycodone and Gabapentin. (Tr. at 868, 869.) He also referred plaintiff to a

psychologist for a consult regarding depression. (Tr. at 868.)

        On April 25, 2019, plaintiff saw Michael Kula, Psy.D., at the request of Dr. Stein, to

evaluate his level of intellectual, cognitive, behavioral, and psychological functioning. (Tr. at

896.) On testing, Dr. Kula noted average intellectual ability, some depression and anxiety-

related symptomatology (Tr. at 898), and a somewhat negative attitude about his chances for

a good treatment response (Tr. at 900). Dr. Kula suggested plaintiff seek individual therapy

and a medication regimen to address his depression and anxiety symptoms. (Tr. at 900).)

B.      Procedural History

        1.     Plaintiff’s Application and Agency Decisions

        Plaintiff applied for benefits on February 9, 2017, alleging a disability onset date of April

10, 2016. (Tr. at 289-302.) In a disability report, plaintiff indicated that his ability to work was

limited by neck, back, knee, and elbow problems. He reported that he stopped working on

December 21, 2015, for other reasons, i.e., he was laid off from his seasonal job. He indicated

that his conditions became severe enough to keep him from working on April 10, 2016. (Tr.

at 330.) He reported past employment as a laborer at a foundry from 2011 to 2012 and as a

sanitation and electrical services worker from 2013 to 2015. (Tr. at 331.)

        In a function report, plaintiff indicated that he was unable to stand or sit for long periods



                                                 21


        Case 2:20-cv-01021-LA Filed 08/25/21 Page 21 of 48 Document 30
of time, and was in constant pain. (Tr. at 350.) He reported that he was able to cook simple

meals and perform household chores with rest breaks. (Tr. at 352.) He indicated that pain

limited his ability to lift, squat, bend, stand, reach, walk, sit, kneel, climb stairs, complete tasks,

and concentrate. He reported that he could walk a block or so before needing to stop and rest.

(Tr. at 355.) In a physical activities addendum, plaintiff indicated that pain made it difficult to

sleep at night, and that he napped for about an hour during the day. He reported spending four

to six hours a day in bed. He stated that he could sit, stand, and walk for about 20 minutes,

and that in April 2016 his doctor (Dr. Gozon) limited lifting to 10 pounds. (Tr. at 358.)

       On May 22, 2017, the agency sent plaintiff for an orthopedic evaluation with Neil Pollack,

D.O. Plaintiff reported a chief complaint of chronic left knee and elbow pain, present for years.

These areas were frequently stiff and achy, and the pain usually decreased when he applied

heat. Plaintiff reported that he had been living with these symptoms up until the last few years

when he was involved in a motor vehicle accident. He developed increased neck and back

pain for which he had been receiving treatment from Dr. Gozon, including the medications

Flexeril and OxyContin. He claimed that he could only walk a few blocks, sit for about an hour,

and stand for only a few minutes. He had been out of work from the City of Milwaukee

sanitation department for over a year. On exam, his neck rotations and side bending were

about 60 degrees, with pain at the ends of neck flexion and extension.10 His shoulder motions

were cautious, but 180 degrees in forward flexion and abduction. His grip strength was 40

pounds on the right and 30 pounds on the left. He had tenderness in the distal attachment of



       10
         “The cervical spine’s range of motion is approximately 80° to 90° of flexion, 70° of
extension, 20° to 45° of lateral flexion, and up to 90° of rotation to both sides.”
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1250253/ (last visited August 24, 2021).

                                                  22


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 22 of 48 Document 30
the left triceps with normal elbow motions bilaterally. His finger motions were normal, and he

had normal dexterity with both the left and right hands. He got up from a sitting position and

walked unassisted. He walked slowly and cautiously but was able to elevate up on his heels

and toes. He had 5/5 strength in his arms and legs. Lumbar flexion was only about 30

degrees, with extreme muscle guarding. He only had about 10 degrees of lumbar side

bending.11 (Tr. at 512.) Right knee flexion was 100 degrees, left 180 degrees, with tenderness

around the left kneecap, but no knee swelling. (Tr. at 512-13.) Deep tendon reflexes were +2

in the arms and legs, with no sensory lateralizations. X-rays of the knees showed minimal

arthritic changes and of the left elbow some mild osteophyte formation of the distal end of the

radius with no other abnormalities noted. Dr. Pollack assessed mild left knee and left elbow

arthritis, restricted neck and lumbar motion and muscle guarding responses, and chronic pain

syndrome. Dr. Pollack concluded: “[Plaintiff] has experienced chronic pain and has some

muscle guarding that is influencing his symptoms. The orthopedic and neurological responses

show no specific evidence of nerve root dysfunction or other major lateralization. He should

have a functional evaluation to determine his full capacity.” (Tr. at 513.)

       The agency denied plaintiff’s applications initially on June 8, 2017 (Tr. at 77-78, 153),

based on the opinion of Mina Khorshidi, M.D., who on review of the medical evidence

concluded that plaintiff could perform light work (lifting 20 pounds occasionally and 10 pounds

frequently, sitting and standing/walking about six hours in an eight-hour workday), frequently

climbing ramps/stairs, occasionally climbing ladders/ropes/scaffolds, and frequently stooping,


       11
         “Normal lumbar ranges of motion include 60 degrees of flexion, 25 degrees of
extension, and 25 degrees of lateral, or side, bending.”
https://www.livestrong.com/article/257162-normal-human-range-of-motion/ (last visited August
24, 2021).

                                              23


     Case 2:20-cv-01021-LA Filed 08/25/21 Page 23 of 48 Document 30
kneeling, crouching, and crawling (Tr. at 85-86).

       Plaintiff requested reconsideration (Tr. at 162), submitting another function report, in

which he indicated he was in continuous pain dating back to an accident at the age of 13 in

1976 or 1977 (Tr. at 403). He reported no problems with personal care (Tr. at 404), preparing

simple meals at times, and cleaning for himself and doing laundry (Tr. at 405). He shopped

in stores every few weeks, for 30 minutes or less. (Tr. at 406.) He checked boxes indicating

his conditions limited his ability to lift, squat, bend, stand, reach, walk, sit, kneel, climb stairs,

and concentrate, writing that he could only walk short distances, could not do a lot of stair

climbing or squatting/kneeling, and could only sit for short periods. (Tr. at 408.) Finally, he

reported injuries from car accidents and/or assaults in 1977, 1982, 1998, 2013, 2014, and

2015. (Tr. at 410.)

       On October 25, 2017, the agency denied reconsideration (Tr. at 163), based on the

record reviews of Pat Chan, M.D., and Janis Byrd, M.D., who concluded that plaintiff could

perform     light   work,    frequently    climbing     ramps/stairs,     occasionally      climbing

ladders/ropes/scaffolds, and occasionally stooping, kneeling, crouching, and crawling (Tr. at

107-07, 132-33). Plaintiff then requested a hearing before an ALJ. (Tr. at 185.)

       2.      Hearing

       On June 24, 2019, plaintiff appeared with counsel for his hearing. The ALJ also

summoned a VE. (Tr. at 41.)

               a.     Plaintiff

       Plaintiff testified that he was 54 years old, 6'1" tall and 170 pounds, with an HSED and

a certificate in culinary arts and construction. (Tr. at 45-47.) He last worked from 2013 to 2015



                                                 24


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 24 of 48 Document 30
for the City of Milwaukee in the sanitation and electrical services departments. (Tr. at 47-48.)

He testified that this job ended after he was involved in a serious auto accident in which he was

t-boned by another car.12 Prior to that, he worked at a foundry. (Tr. at 49.) Plaintiff testified

that more recently he attempted to work at a meat processing plant, but it was too much for

him. (Tr. at 50.)

       The ALJ noticed that plaintiff had a cane at the hearing, and plaintiff indicated that he

had been using it for the past six months due to his left knee, which sometimes gave out. He

testified that Dr. Okusanya prescribed the cane. (Tr. at 51.) His doctors had not suggested

surgery but had provided cortisone shots. (Tr. at 52.)

       Plaintiff also testified to problems with his left elbow, lower back, and neck. (Tr. at 52.)

He indicated that he had discussed a nerve burning procedure with his doctor but had not

received it; he had received injections in his neck, back, and elbow, as well as his knee. (Tr.

at 53.) The injections provided relief for just a few days before the pain returned. (Tr. at 53.)

       Plaintiff testified that he could stand for approximately 20-30 minutes before needing to

sit, could reach overhead so long as it was not too far up, and could reach out in front to pick

up an object. (Tr. at 54.) For things on a higher shelf, he asked for help. (Tr. at 64.) He

indicated that bending his neck to look up caused pain. (Tr. at 64.) He also indicated that he

had limited ability to look to the side and down. (Tr. at 65.) Plaintiff also said that his elbow

swelled two or three times per month, creating a numbing sensation down his left arm. (Tr. at

55.)

       Plaintiff testified that he had a driver’s license and could drive a short distance. (Tr. at


       12
       As indicated above, in a pre-hearing report plaintiff stated that he was laid off from this
seasonal job.

                                                25


       Case 2:20-cv-01021-LA Filed 08/25/21 Page 25 of 48 Document 30
56.) He further indicated that he was able to cook but took breaks to sit while doing so (Tr. at

57); he was able to clean up after meals, putting leftovers away, wiping off the table, and

washing dishes (Tr. at 58). However, his sister did the laundry and made his bed (Tr. at 58),

and his sister or brother did the grocery shopping (Tr. at 59).

       Plaintiff testified that on a typical day he got up at 9:00 or 10:00, did some exercises he

learned from physical therapy, took a hot bath to relax his muscles, sat and watched the news,

and then took a nap. (Tr. at 60-61.) He indicated that he could put on socks and shoes. He

testified that his doctors had limited lifting to 10 pounds. (Tr. at 62.) He took pain medications,

which helped to a certain degree, but made him sleepy. (Tr. at 62.)

       Plaintiff testified that he had a motor vehicle accident in April 2016, after which he went

to a rehab doctor to help get back to baseline, but his pain had gotten worse since then. He

had been going to physical therapy for several years, which helped a little bit. (Tr. at 63.)

              b.     VE

       The VE classified plaintiff’s past work as garbage collector (unskilled, very heavy as

generally performed, heavy as actually performed); construction worker (unskilled, very heavy

as generally and actually performed); and foundry worker (unskilled, heavy as generally and

actually performed). (Tr. at 71-72.) The ALJ then asked a hypothetical question, assuming a

person of plaintiff’s age, education, and work experience; limited to light work; with occasional

stooping, crouching, kneeling, crawling, and climbing ladders, ropes and scaffolds; and

frequent balancing and climbing of ramps and stairs. (Tr. at 72.) The VE testified that such

a person could not do plaintiff’s past work but could do other jobs such as garment sorter

(230,000 jobs nationally), checker (65,000 jobs), and classifier (557,000 jobs). (Tr. at 72-73.)

The second hypothetical assumed a person of plaintiff’s age, education, and work experience,

                                                26


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 26 of 48 Document 30
limited to light work, with no climbing of ladders, ropes, or scaffolds; no kneeling or crawling;

occasional crouching and stooping; frequent balancing; occasional climbing of ramps or stairs;

occasional rotation, flexion, or extension of the neck; and occasional reaching overhead

bilaterally. The VE testified that such a person could perform the same jobs, in the same

numbers. (Tr. at 73.)

       Plaintiff’s counsel asked about a limitation to occasional bending or twisting at the waist,

and the VE said the positions would still be available. Adding a sit/stand option, the jobs would

still be available but with the numbers cut in half. (Tr. at 74.) Finally, the VE testified that

employers will tolerate one absence per month (Tr. at 74) and no more than 10% time off task

(Tr. at 75).

       3.      ALJ’s Decision

       On July 15, 2019, the ALJ issued an unfavorable decision. (Tr. at 16.) Before

proceeding through the five-step analysis, the ALJ noted that plaintiff had applied for DIB and

SSI, and that he remained insured through June 30, 2017. (Tr. at 21.)

       The ALJ determined at step one that plaintiff had not engaged in substantial gainful

activity since April 10, 2016, the alleged onset date. (Tr. at 21). At step two, the ALJ found that

plaintiff had the following severe impairments: degenerative joint disease of the left knee,

degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine,

and degenerative joint disease of the left elbow.13 (Tr. at 21.)

       At step three, the ALJ found that none of these impairments met or equaled a Listing.

The ALJ specifically considered Listing 1.02 (major dysfunction of a joint) regarding plaintiff’s


       13
       The ALJ found plaintiff’s mental impairments non-severe (Tr. at 22), a finding plaintiff
does not challenge in this action.

                                                27


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 27 of 48 Document 30
elbow, seeing no evidence that plaintiff was unable to perform fine or gross manipulations, and

regarding plaintiff’s left knee, seeing no evidence that plaintiff was unable to ambulate

effectively. The ALJ also considered Listing 1.04 (spinal disorders), stating:

          Imaging of [plaintiff’s] lumbar spine shows some nerve root compression (2F/5-
          7), but there is no associated motor loss, as [plaintiff] has consistently normal
          strength and motor function (11F/14; 18F/14, 24, 28, 37). Further, while there is
          a positive straight leg raise on the right (19F/10), there is no evidence [of] a
          positive straight leg raise in the seated and supine position, as required by the
          listing. As noted above, [plaintiff] is able to ambulate effectively. Beyond that,
          there is no evidence of spinal arachnoiditis in any imaging, operative note or
          pathology report of tissue biopsy. As such, [plaintiff’s] impairments do not meet
          or equal listing 1.04.

(Tr. at 24.)

          Prior to step four, the ALJ determined that plaintiff had the RFC to perform light work,

except that he could never kneel, crawl, or climb ladders, ropes or scaffolds; he could

occasionally crouch, stoop, and climb ramps or stairs; he could frequently balance; he could

have only occasional rotation, flexion, or extension of the neck; and he could occasionally

reach overhead bilaterally. In making this finding, the ALJ considered plaintiff’s statements

regarding his symptoms and limitations, as well as the medical opinion evidence. (Tr. at 24.)

          Plaintiff alleged that he was unable to work due to constant pain. He reported that he

had suffered back and neck injuries numerous times. He further reported pain in his left elbow

and left knee. Plaintiff indicated that he could stand, sit, or walk for only 20-30 minutes at a

time, and spent four to six hours per day in bed. He further alleged that in April 2016 he was

limited to lifting no more than 10 pounds. He also testified to difficulty reaching overhead due

to neck and back pain, and reported difficulty with stair climbing, squatting and kneeling.

Finally, he alleged difficulty sleeping due to pain, napping during the day for an hour or so. (Tr.

at 25.)

                                                 28


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 28 of 48 Document 30
       The ALJ concluded that while plaintiff’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms, plaintiff’s statements concerning the

intensity, persistence, and limiting effects of these symptoms were not entirely consistent with

the medical and other evidence of record. (Tr. at 25.) The ALJ acknowledged that the medical

evidence documented a long history of neck and low back pain. A November 2016 MRI of the

lumbar spine showed multi-level degenerative disc disease ranging from mild to severe, disc

bulges at L3-4 and L4-5 causing mild central canal narrowing and contacting the L3 and L5

nerve roots, and mild to moderate forminal narrowing, most pronounced on the right at L3-4.

A September 2017 scan of the cervical spine showed straightening of the normal lordotic curve,

multi-level advanced degenerative disc disease, and mild osseous neural foraminal narrowing.

While this objective imaging demonstrated the existence of plaintiff’s impairments, the ALJ

found that the nature and scope of plaintiff’s treatment for these impairments did not support

a finding that plaintiff was more limited than set forth in the RFC. (Tr. at 25.)

       The ALJ then reviewed the treatment records, noting that prior to the alleged onset date

plaintiff had undergone physical therapy and trigger point injections, and was taking narcotics

for pain management. On or about April 20, 2016, plaintiff was involved in a motor vehicle

accident, which exacerbated his chronic neck and low back pain. He did not seek immediate

medical treatment, but on May 2, 2016, went to urgent care complaining of neck and back pain.

He had tenderness and limited motion of the lumbar spine, was diagnosed with a muscle strain,

and was given muscle relaxers and released. On May 10, 2016, he followed up with his

physiologist, Dr. Benjamin Gozon, who noted spasms and compromised range of motion.

However, all other diagnostic tests, including straight leg raise, were negative, and plaintiff

demonstrated full muscle strength with intact sensation and reflexes. He was diagnosed with

                                               29


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 29 of 48 Document 30
cervical and lumbar sprain and treated with physical therapy, muscle relaxers, narcotic pain

medication, and two trigger point injections. By February 2017, he reported significant

improvement, returning to baseline, although he had mild tenderness in the cervical and lumbar

spine as well as mild to moderate limitation in range of motion. (Tr. at 26.)

       In June 2017, plaintiff visited his primary care provider complaining of low back pain,

aggravated by activity and improved by medication. On exam, he had tenderness and limited

motion but a negative straight leg raise and normal motor and sensory exams. In July 2017,

plaintiff started pain management care, displaying an antalgic gait, decreased motor function

in the bilateral lower extremities, subjective tenderness, and limited range of motion. Treatment

consisted of pain medication. Lumbar medial branch blocks were recommended but before

they could be performed plaintiff asked for a referral to a new doctor. He also attended three

physical therapy sessions for neck pain in July 2017 but abruptly canceled or no-showed for

the remaining sessions and was discharged for non-compliance. (Tr. at 26.)

       In August 2017, plaintiff started treatment with a new pain management provider,

complaining of lower back and neck pain. On examination, he had limited range of motion in

the cervical and lumbar spines but normal gait, negative straight leg raise, and could move all

extremities. He was given narcotics and referred to physical therapy. He completed several

sessions of therapy in late August and early September, reporting that he was not performing

his home exercises as recommended due to personal problems. Nevertheless, he was noted

to be making fair progress. While he was not formally discharged from therapy until November

2017, his last session was on September 18, 2017. (Tr. at 26.) He continued to follow up with

pain management for medication refills, with treatment notes through the end of 2017 indicating

that his pain was tolerable with medication and that he could perform his activities of daily

                                               30


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 30 of 48 Document 30
living. (Tr. at 27.)

          In February 2018, plaintiff established care at a new pain management clinic, as his

former clinic no longer accepted his insurance. On exam, he had painful range of motion in

the neck and lower back and an antalgic gait, but a negative straight leg raise and intact motor

strength and sensation. He was prescribed medications and referred to physical therapy. (Tr.

at 27.)

          Plaintiff underwent three additional courses of therapy, starting in March 2018, August

2018, and February 2019.         During therapy, he intermittently complained of subjectively

abnormal gait, as well as difficulty with sleep, extended sitting, extended standing, bending, and

lifting overhead.      On exam, he generally had tenderness, limited range of motion, and

decreased strength in the cervical and lumbar spines. He also had a positive straight leg raise

on two occasions (Tr. at 662, 857) and in February 2019 an impaired gait (Tr. at 857). Each

course of therapy lasted several weeks, after which plaintiff reported decreased pain and

improved mobility and strength. (Tr. at 27.)

          While participating in therapy sessions, plaintiff continued to follow up with pain

management with relatively unchanged complaints, objective findings, and treatment. He did

report dizziness and sedation from morphine, resulting in an adjustment to his pain

medications. There was no indication of worsening as plaintiff got older, as his examinations

and complaints remained unchanged since February 2018. (Tr. at 27.)

          The ALJ accommodated plaintiff’s neck and back problems by limiting him to light work,

with standing and walking six hours in an eight-hour day, and lifting 10 pounds frequently and

20 pounds occasionally. He further limited plaintiff to no crawling or climbing ladders, ropes

or scaffolds, and occasional stooping, crouching, or climbing ramps or stairs, finding that

                                                31


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 31 of 48 Document 30
greater postural movements could aggravate plaintiff’s complaints of pain. To account for the

cervical issues, he limited rotation, flexion, or extension of the neck, and overhead reaching.

(Tr. at 27.)

       The ALJ next discussed plaintiff’s knee impairment, noting that x-rays from May 2017

showed minimal arthritic changes. Although plaintiff reported chronic left knee pain, the record

showed no treatment for this impairment. He first reported left knee pain in July 2017, during

his pain management intake. On examination, he had subjective tenderness but no limitation

in motion. (Tr. at 27.) Subsequent physical exams showed no painful range of motion or

effusion, but minimally reduced strength in the left knee.            (Tr. at 27-28.)    The ALJ

accommodated the knee impairment with a limitation to light work, with no kneeling or climbing

ladders, ropes, or scaffolds, and only occasional climbing of ramps or stairs; the ALJ further

limited plaintiff to frequent balancing due to knee pain.          He found greater limitations

unwarranted given the mild objective imaging, lack of treatment, and minimal abnormalities.

(Tr. at 28.)

       The ALJ also discussed plaintiff’s left elbow impairment, noting that x-rays from May

2017 showed some osteophyte formation. While plaintiff complained of pain, he had not

sought treatment for this impairment. In July 2017, when initiating pain management treatment,

plaintiff reported chronic left elbow pain for the first time. On exam, he displayed tenderness

and moderately decreased range of motion of his left elbow with clicking. Treatment notes

indicated that plaintiff’s pain medications, used to treat his back and neck, were also used to

treat his elbow pain. Later treatment notes showed full range of motion of the left elbow,

without complaints of pain. The ALJ considered plaintiff’s elbow disorder in restricting him to

light work, with limited lifting, finding that greater limitations were not warranted given the lack

                                                32


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 32 of 48 Document 30
of treatment history and minimal objective abnormalities. (Tr. at 28.)

       The ALJ found that the results of the May 2017 consultative exam did not suggest

greater limitations. During the exam, plaintiff displayed limited range of motion in his cervical

and lumbar spine, tenderness with normal elbow motions bilaterally and full strength in his

upper extremities, and tenderness in the left knee cap with intact sensation and reflexes. He

was able to stand from the seated position and walk unassisted, albeit slowly. He could heel

walk, toe walk, and had full strength in his lower extremities. While abnormalities were noted,

they did not suggest greater functional limitations than set forth in the RFC. (Tr. at 28.)

       The ALJ found plaintiff’s statements about the intensity, persistence, and limiting effects

of his symptoms inconsistent with the objective medical evidence, his conservative treatment

history, and his appearance at the hearing. (Tr. at 28-29.) First, the ALJ noted that plaintiff’s

impairments were chronic and pre-dated the alleged onset date by many years. Despite these

chronic impairments, plaintiff was able to work at substantial gainful activity levels. While

plaintiff stopped working in late 2015, he did so because his seasonal work ended, not because

his chronic impairments had worsened. Plaintiff reported increased pain following his 2016

motor vehicle accident, but he returned to baseline by February 2017, and the record contained

no evidence of further exacerbation of his symptoms. To the contrary, his complaints and

exams remained unchanged since February 2018. (Tr. at 28.) Accordingly, the ALJ found no

medical evidence suggesting that plaintiff’s chronic impairments prohibited him from working

currently, when he was able to work with the same conditions prior to April 2016. (Tr. at 28-29.)

       Second, plaintiff had a relatively conservative treatment history consisting of physical

therapy, two injections, and medication management. While treatment notes since February

2018 mentioned the possibility of more aggressive treatment in the future, such as additional

                                               33


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 33 of 48 Document 30
injections or radio-frequency ablation, plaintiff’s treatment remained unchanged since that time.

Plaintiff alleged that he was a surgical candidate, but the treatment records showed no

indication for or discussion regarding possible surgery. (Tr. at 29.)

       Third, although plaintiff walked into the hearing with a cane, which he stated he had

used since December 2018, the ALJ saw no evidence of need for a cane in the medical

records. Plaintiff testified that Dr. Okusanya, his primary physician, prescribed a cane, but

there was no indication of that in his treatment notes. Moreover, the ALJ noted, plaintiff stood

up and held the cane in his hand as he walked out of the hearing room, not using it to

ambulate. (Tr. at 29.)

       Fourth, plaintiff alleged that he had a permanent 10-pound lifting restriction, but this

allegation was inconsistent with the objective record. Dr. Gozon limited plaintiff to no “heavy

lifting” between May 2017 and January 2017; he did not limit plaintiff to 10 pounds, as alleged.

Further, this limitation was not permanent, as in February 2017 Dr. Gozon indicated that

plaintiff could return to work without limitation. Plaintiff also alleged neuropathy in his left arm,

but there was no evidence of that in the medical record. (Tr. at 29.)

       Fifth, the ALJ found plaintiff’s alleged knee and elbow pain inconsistent with his

treatment history. The ALJ concluded that if the pain was as severe and limiting as alleged,

then it was reasonable to believe plaintiff would have sought consistent treatment for this pain.

Plaintiff alleged that his knees had given out on him, resulting in falls, but there was no

indication of such complaints in the treatment records. Moreover, plaintiff made no mention

of pain or other issues with his elbow in his second function report. (Tr. at 29.)

       Finally, plaintiff reported that he could only sit for a few minutes at a time, but the ALJ

found this allegation was also unsupported by the record. While the treatment notes contained

                                                 34


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 34 of 48 Document 30
intermittent complaints of difficulty with extended sitting, they lacked any observed or noted

difficulty sitting. Plaintiff was also able to sit through the entire hearing, which lasted nearly one

hour, without complaint. Moreover, plaintiff did not testify to difficulty sitting, instead stating that

sitting was a relieving factor. (Tr. at 30.)

       As for the opinion evidence, the ALJ gave great weight to the opinions of the

reconsideration level agency medical consultants, who opined that plaintiff could perform light

work with frequent balancing and climbing ramps and stairs, and occasionally performing other

postural movements. The consultants supported their opinions with specific reference to the

objective record, including the imaging of plaintiff’s spine, knee, and elbow. Their opinions

were also consistent with the overall objective record, including plaintiff’s improvement with

treatment, his mostly normal gait, and his relatively conservative treatment. Considering the

entire record, and listening to plaintiff’s testimony, the ALJ found that plaintiff required greater

postural limitations, as well as limitations in neck rotation and overhead reaching. (Tr. at 30.)

       The ALJ gave some weight to the opinion of the initial level agency consultant, Dr.

Khorshidi, who opined that plaintiff could perform light work with unlimited balancing,

occasionally climbing ladders, ropes and scaffolds, and frequently performing other postural

movements. Dr. Khorshidi supported her opinion with reference to the record as it existed at

the time, although she did not have access to the extensive medical evidence received at later

levels of review. While Dr. Khorshidi’s opinion that plaintiff could perform light work was

consistent with such evidence, her postural limitations were inconsistent with the later evidence

showing ongoing complaints of pain and limited range of motion. (Tr. at 30.)

       The ALJ:

       further considered the Physical Assessment completed by Nathaneal Sorum,

                                                  35


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 35 of 48 Document 30
       DPT, who in October 2017 opined that [plaintiff] could perform less than
       sedentary work, as he could only sit for four hours and stand/walk for two hours
       in an eight hour workday. Mr. Sorum further opined that [plaintiff] could only
       reach 25% of the time bilaterally and would be absent more than four times per
       month. Mr. Sorum fails to support his opinions, particularly those related to
       [plaintiff’s] arms and absences, with any objective findings whatsoever. Such
       limitations are further inconsistent with Mr. Sorum’s treatment records, which
       show a limited range of motion in the lumbar spine, without cervical involvement,
       as well as with the other objective evidence, as set forth above. Mr. Sorum is not
       an acceptable medical source under Agency guidelines. He treated [plaintiff] for
       less than one month, and therefore is not well suited to provide an opinion as to
       [plaintiff’s] longitudinal functioning. As such, I give his opinion little to no weight.

(Tr. at 30-31, internal record citations omitted).

       Finally, the ALJ considered the various opinions from Dr. Gozon, who from May 2016

through January 2017 opined that plaintiff should not perform heavy lifting and temporarily be

off work. Dr. Gozon failed to identify the functional limitations prohibiting plaintiff from working,

beyond heavy lifting. While Dr. Gozon did not specify a precise weight plaintiff was prohibited

from lifting, nothing indicated that light work (lifting no more than 20 pounds) would be

excluded. Additionally, Dr. Gozon’s limitations did not last for 12 months, as by February 2017

he released plaintiff from treatment without any restrictions. As such, the ALJ gave Dr.

Gozon’s opinions little weight. (Tr. at 31.)

       Based on this RFC, the ALJ determined at step four that plaintiff could not perform his

past work as a garbage collector, construction worker, and foundry worker, heavy or very heavy

jobs. (Tr. at 31.) At step five, the ALJ first considered the Grids, noting that plaintiff was 51

years old, an individual closely approaching advanced age, on the alleged onset date. (Tr. at

31.)   As of the date last insured, June 30, 2017, he was 52, still an individual closely

approaching advanced age. Because plaintiff was not within a few months of the next higher

age category at that time, a borderline age situation did not exist with regard to the DIB claim.


                                                 36


       Case 2:20-cv-01021-LA Filed 08/25/21 Page 36 of 48 Document 30
(Tr. at 32.)

       With respect to the SSI application, however, a borderline age situation did exist

because plaintiff was as of the date of decision within two months of turning 55, which would

place him in the advanced age category and would result in a finding of disabled given the light

RFC. However, the ALJ concluded that:

       use of this age category is not supported by the limited adverse impact of all
       factors on [plaintiff’s] ability to adjust to other work.

       The overall impact of [plaintiff’s RFC], combined with his age, education and
       work experience, does not support use of the higher age category. After review
       of the entire record, and considering the potential adverse impact of all factors
       on [plaintiff’s] ability to adjust to other work, I find that the use of the next higher
       age category is not supported.

       [Plaintiff] is within two months of turning age 55, which would place him the
       advanced age category. [Plaintiff’s] impairments are chronic, dating back to the
       1970s. (11E). The medical evidence does not show a sharp worsening of
       [plaintiff’s] impairments, which fails to suggest that [plaintiff] would be more
       limited under the criteria of grid rule 202.04. Therefore, [plaintiff’s RFC] has less
       impact on his ability to adjust to other work.

       The record shows that [plaintiff] has more than just a high school education, as
       he also underwent specialized construction job training as well as culinary arts
       training (1E/3, hearing testimony). [Plaintiff] reports using his technical
       knowledge and skills through April 2007 (6E/6). These factors do not indicate
       that [plaintiff’s] education is more adverse under the criteria of grid rule 202.04.

       [Plaintiff] has a long work history, past relevant work that ended in the recent
       past, and past relevant work that exists in many areas and uses common
       processes (3E, 17E). The extensive limitations in the above [RFC] already
       substantially erode the occupational base. Considering this factor would double
       weigh the same. Therefore, [plaintiff’s] work history is not relatively more
       adverse under the criteria of rule 202.04. The record documents no additional
       element(s) that would seriously affect the ability to adjust to other work.

       Applying the sliding scale approach, I find that [plaintiff’s RFC], age, education
       and work experience fail to show an adverse impact on the ability to adjust to
       other work, and thus that the application of the higher age category is not
       supported.


                                                 37


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 37 of 48 Document 30
(Tr. at 32.)

       The ALJ noted that, if plaintiff had the RFC to perform a full range of light work, a finding

of not disabled would be directed under Rule 202.13. However, given the existence of

additional limitations, the ALJ asked the VE whether jobs existed plaintiff could perform, and

the VE identified garment sorter, checker, and classifier. (Tr. at 33.) The ALJ accepted this

testimony and found plaintiff not disabled at step five. (Tr. at 33-34.)

       On May 4, 2020, the Appeals Council denied plaintiff’s request for review (Tr. at 1),

making the ALJ’s decision the final word from the Commissioner on plaintiff’s application. See

Jozefyk v. Berryhill, 923 F.3d 492, 496 (7 th Cir. 2019). This action followed.

                                        III. DISCUSSION

A.     Listing 1.04

       Plaintiff primarily argues that the ALJ erred in evaluating Listing 1.04. (Pl.’s Br. at 11-16;

Pl.’s Rep. Br. at 1-4.) “In considering whether a claimant’s condition meets or equals a listed

impairment, an ALJ must discuss the listing by name and offer more than perfunctory analysis

of the listing.” Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015) (internal quote marks

omitted). However, “a claimant first has the burden to present medical findings that match or

equal in severity all the criteria specified by a listing.” Knox v. Astrue, 327 Fed. Appx. 652, 655

(7th Cir. 2009). “An ALJ need not specifically articulate why a claimant falls short of a particular

listing unless the claimant has presented substantial evidence that she meets or equals the

listing.” Alesia v. Astrue, 789 F. Supp. 2d 921, 932 (N.D. Ill. 2011).

       To satisfy Listing 1.04, a claimant must establish: (A) a disorder of the spine (e.g.,

herniated nucleus pulposus, spinal arachnoiditis, spinal stenosis, osteoarthritis, degenerative



                                                 38


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 38 of 48 Document 30
disc disease, facet arthritis, vertebral fracture); (B) resulting in compromise of a nerve root or

the spinal cord; (C) with evidence of nerve root compression characterized by (i)

neuro-anatomic distribution of pain, (ii) limitation of motion of the spine, (iii) motor loss (atrophy

with associated muscle weakness or muscle weakness) accompanied by sensory or reflex loss,

and (iv) if there is involvement of the lower back positive straight-leg raising test (sitting and

supine). 20 C.F.R. Part 404, Subpt. P, App. 1, § 1.04 (2021); Zellweger v. Saul, 984 F.3d

1251, 1254 (7 th Cir. 2021).

       As indicated above, in the present case the ALJ acknowledged the evidence of nerve

root compression (Tr. at 24, citing Tr. at 461-63) but found that there was no associated motor

loss, as plaintiff had consistently normal strength and motor function. (Tr. at 24, citing Tr. at

607, 817, 827, 831, 840.) The ALJ further noted that while there was a positive straight leg

raise on the right (Tr. at 24, citing Tr. at 857), there was no evidence of a positive straight leg

raise in the seated and supine position, as required.

       In discussing plaintiff’s strength and motor function, the ALJ cited records from an ER

visit for a migraine (Tr. at 607) and from plaintiff’s visits to his primary care physician, most of

which related to other problems, e.g., a cough/cold (Tr. at 816-17), fatigue/chest pain (Tr. at

830-31), and penile discharge (Tr. at 839-40). The ALJ overlooked evidence of reduced

strength (motor loss) documented by plaintiff’s pain management specialist, Dr. Sharma, in July

2017 (Tr. at 521) and by his physical therapists in August 2017 (Tr. at 548), March 2018 (Tr.

at 620), and February 2019 (Tr. at 857). Even after completing his final course of therapy in

April 2019, demonstrating improvement, plaintiff still displayed 4/5 and 4+/5 strength in certain

areas. (Tr. at 878.) The ALJ also overlooked the positive bilateral straight leg raise tests and



                                                 39


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 39 of 48 Document 30
positive “slump” test completed by a physical therapist in February 2019.14 (Tr. at 857.) A

slump test is a seated variant of the straight leg raise test, and the therapist

contemporaneously noted reduced motor strength (Tr. at 857), with these findings continuing

over the two-month course of treatment (Tr. at 878-79). While the ALJ generally noted this

course of physical therapy, he failed to acknowledge these pertinent findings. (See Tr. at 27.)

The ALJ further overlooked the reference in Dr. Sharma’s notes to diminished sensation to light

touch. (Tr. at 521.) While the ALJ is not required to discuss every piece of evidence, he may

not select only facts from the record that support his conclusion, while disregarding facts that

undermine it. Scrogham v. Colvin, 765 F.3d 685, 699 (7 th Cir. 2014).

         The Commissioner appeals the rule that an ALJ’s decision must be read as a whole, see

Zellweger, 984 F.3d at 1254; Rice v. Barnhart, 384 F.3d 363, 370 n.5 (7th Cir. 2004), noting that

the ALJ discussed plaintiff’s back impairment in more detail in the RFC section. (Def.’s Br. at

8.) In that portion of the decision, the ALJ cited Dr. Gozon’s May 2016 findings of negative

straight leg raise and full muscle strength with intact sensation and reflexes (Tr. at 26, citing

Tr. at 485); normal straight leg raise tests and motor/sensory exams in 2017 (Tr. at 26, citing

Tr. at 565, 827); and mixed findings in 2018 and 2019, with both negative and positive straight

leg raise tests, and some decreased strength but also intact motor strength and sensation (Tr.

at 27, citing Tr. at 593, 662, 857). The Commissioner concludes that the ALJ’s decision was

appropriate because the majority of the evidence did not show motor loss accompanied by

sensory or reflex loss, and the majority of the straight leg raise tests were negative. (Def.’s Br.

at 8.)


         14
       Plaintiff mistakenly indicates this test was conducted in February 2018, rather than
February 2019. (Pl.’s Br. at 13.)

                                                40


         Case 2:20-cv-01021-LA Filed 08/25/21 Page 40 of 48 Document 30
       The problem with this argument is that it diverges from the ALJ’s findings at step three,

where the ALJ found “no associated motor loss” and “no evidence [of] a positive straight leg

raise in the seated and supine position.” (Tr. at 24.) In other words, this is not a case in which

the ALJ weighed the conflicting evidence and then found by a preponderance of the evidence

that the claimant failed to prove his Listing claim.       See 20 C.F.R. § 404.953(a) (“The

administrative law judge must base the decision on the preponderance of the evidence offered

at the hearing or otherwise included in the record.”). Rather, he concluded that the required

evidence was absent. As discussed above, there is evidence in the record of a positive seated

straight leg raise test, which the ALJ never mentioned. And, while the ALJ later cited some of

the evidence of abnormal motor strength, it is hard to see how that discussion supports the

Commissioner’s argument that the step three finding should be upheld because a majority of

the evidence showed no motor loss. Essentially, the Commissioner seeks to rewrite the step

three finding to state there is not enough evidence of motor loss (as opposed to no evidence

of motor loss), and that the required straight leg raise evidence was inconsistent (as opposed

to incomplete). See Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002) (“[T]he ALJ (not the

Commissioner’s lawyers) must build an accurate and logical bridge from the evidence to her

conclusion.”) (internal citations and quote marks omitted); Fulfer v. Astrue, 917 F. Supp. 2d

883, 887 n.2 (E.D. Wis. 2013) (“The principle of Rice is that ALJs need not duplicatively

re-state the evidence before them; it is not that ALJs can set forth a shotgun blast of evidence

without adequate analysis in hopes that the reviewing Court will gather the scattered pellets

into some semblance of analytic thought.”).

       The Commissioner also relies on the agency consultants’ opinions in defending this

claim. (Def.’s Br. at 8, citing Massaglia v. Saul, 805 Fed. Appx. 406, 409-10 (7th Cir. 2020)

                                               41


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 41 of 48 Document 30
(“Opinions of state-agency consultants may constitute substantial evidence on the issue of

whether a claimant’s impairments meet a presumptive disability listing.”) (citing Scheck v.

Barnhart, 357 F.3d 697, 700 (7th Cir. 2004).) The Commissioner notes that the three reviewing

physicians considered Listing 1.04, and none of them found it met. (Tr. at 84, 105, 130.) No

other medical source opined that the Listing was met. (Def.’s Br. at 9.)

       The problem with this argument is that the ALJ did not cite those opinions at step three.

While he did credit the consultants, in part, in determining RFC, that cannot salvage the step

three finding. The consultants mentioned Listing 1.04, but their reports contain no analysis or

findings regarding any of its criteria. Thus, while an “ALJ may properly rely upon the opinion

of these medical experts,” Scheck, 357 F.3d at 700, in this case there was no such reliance

and, in any event, nothing in those reports fills in the gaps in the ALJ’s analysis of the Listings.

       Finally, the Commissioner argues that, even where an ALJ’s Listing discussion is

insufficient, to obtain remand the claimant must still provide evidence that his impairment

satisfies all of the Listing’s criteria. (Def.’s Br. at 9, citing Sosinski v. Saul, 811 Fed. Appx. 380,

381 (7th Cir. 2020) (“But even if the ALJ does not offer such an analysis, we do not reverse if

the claimant fails to show that he meets the criteria for that listing, as Sosinski did here.”);

Knox, 327 Fed. Appx. at 655 (“Although an ALJ should provide a step-three analysis, a

claimant first has the burden to present medical findings that match or equal in severity all the

criteria specified by a listing.”).) The Commissioner then proceeds to argue that plaintiff fails

to connect the evidence of reduced motor strength to any sensory or reflex loss, as required

by the Listing. The Commissioner notes that plaintiff cites no evidence of impaired reflexes and

just one exam showing diminished sensation to light touch, an isolated finding that does not

render the ALJ’s conclusion unsupported. The Commissioner further contends that the

                                                  42


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 42 of 48 Document 30
findings of positive straight leg raise tests are similarly isolated and inconsistent with prior

negative tests. (Def.’s Br. at 10, citing Jeske, 955 F.3d at 591 (rejecting Listing claim where

the record showed inconsistent straight leg raise tests and the evidence was mixed regarding

motor strength loss).) And, the Commissioner contends, plaintiff’s evidence is insufficient

because it does not satisfy the duration requirement, as it was sporadic and at times concurrent

with normal findings. (Def.’s Br. at 10, citing Densow v. Saul, No. 19-C-136, 2020 WL 459020,

at *4 (E.D. Wis. May 22, 2020) (“It is not enough to show that at some point in time the claimant

met each of the criteria of a specific Listing.”), aff’d, 2021 WL 2396239 (7th Cir. June 11, 2021).)

The Commissioner concludes that because plaintiff “has not met his burden of providing this

Court with conclusive evidence that his degenerative disc disease was presumptively disabling”

remand is not warranted. (Def.’s Br. at 10-11.)

       The Commissioner overstates plaintiff’s burden here. Plaintiff is not seeking a judicial

award of benefits, which is appropriate “only if all factual issues involved in the entitlement

determination have been resolved and the resulting record supports only one conclusion—that

the applicant qualifies for disability benefits.” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011).

Rather, he is seeking a remand for further proceedings so that the ALJ may consider evidence

he appears to have overlooked. While the court need not remand on a Listing claim unless the

claimant has presented substantial evidence touching on each of the criteria, there is no

requirement that he conclusively establish disability. Nor is it consistent with the role of a

reviewing court to weigh conflicting evidence itself. As the Seventh Circuit stated in Spiva v.

Astrue:

       The government seems to think that if it can find enough evidence in the record
       to establish that the administrative law judge might have reached the same result
       had she considered all the evidence and evaluated it as the government’s brief

                                                 43


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 43 of 48 Document 30
       does, it is a case of harmless error. But the fact that the administrative law
       judge, had she considered the entire record, might have reached the same result
       does not prove that her failure to consider the evidence was harmless. Had she
       considered it carefully, she might well have reached a different conclusion.

628 F.3d 346, 353 (7th Cir. 2010). The matter must be remanded for reconsideration of the

Listing claim.

B.     Therapist Sorum’s Opinion

       Plaintiff argues that the ALJ erred in discounting the report from physical therapist

Sorum. If accepted, that report would have required a disability finding, as the VE testified

employers tolerate no more than one absence per month, whereas Sorum predicted more than

four per month. (Pl.’s Br. at 17, 20.)

       Physical therapists are not under the regulations applicable to this case considered

“acceptable medical sources” for purposes of establishing the existence of an impairment, but

their “evidence may be used to show the severity of an impairment and how it affects a

claimant’s ability to function.” Thomas v. Colvin, 826 F.3d 953, 961 (7th Cir. 2016) (citing SSR

06-03p). In evaluating the opinion from such a source, the ALJ should consider how long the

source has known and how frequently the source has seen the claimant, how consistent the

opinion is with other evidence, the degree to which the source presents relevant evidence to

support the opinion, how well the source explains the opinion, whether the source has a

specialty or area of expertise related to the claimant’s impairment (s), and any other factors that

tend to support or refute the opinion. SSR 06-03p, 2006 SSR LEXIS 5, at *11 (rescinded

effective Mar. 27, 2017); see also Pierce v. Colvin, 739 F.3d 1046, 1051 (7th Cir. 2014) (“An

ALJ may consider a chiropractor’s opinions, of course, but the weight they will be given will

depend on a number of factors, including the degree to which they are supported by objective


                                                44


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 44 of 48 Document 30
evidence.”).

       As indicated above, in the present case the ALJ gave Sorum’s report little to no weight.

The ALJ gave several reasons: (1) Sorum failed to support his opinions, particularly those

related to plaintiff’s arms and absences, with objective findings; (2) those limitations were

inconsistent with Sorum’s treatment records, which showed a limited range of motion in the

lumbar spine but without cervical involvement, as well as with the other objective evidence; (3)

Sorum is not an acceptable medical source under the regulations; and (4) Sorum treated

plaintiff for less than one month. (Tr. at 30-31.)

       Plaintiff contends that Sorum did explain why he found significant limitations, stating that

plaintiff “suffers from legitimate lumbar spine dysfunction that is highly related to physical

deconditioning, maladaptive coping beliefs and behaviors and long-term opioid medication

use.” (Tr. at 580.) However, plaintiff fails to explain how this vague statement supports

significant limitations on use of the arms or the level of absenteeism Sorum predicted.

(See Pl.’s Br. at 17-18.) Plaintiff also contends that Sorum’s treatment records provide the

necessary support, noting that Sorum’s exams revealed reduced range of motion, reduced

strength, and tenderness. Again, however, plaintiff fails to explain how these findings support

arm restrictions or expected absences. (See Pl.’s Br. at 18.) Plaintiff further argues that Sorum

prepared the report after treating him on a regular basis, conducting six therapy sessions. But

as the ALJ correctly noted, those sessions occurred over less than one month (Tr. at 548, 711),

and plaintiff fails to explain how this brief treatment period gave Sorum “the best picture” of

plaintiff’s medical condition. (See Pl.’s Br. at 19.)

       Plaintiff argues that it was unfair of the ALJ to discount Sorum’s report based

infrequency of examination while also giving great weight to the opinions of the agency

                                                45


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 45 of 48 Document 30
consultants, who never examined him and lacked access to the complete medical record.

(Pl.’s Br. at 19-20.) But the ALJ explained that, unlike Sorum, the consultants supported their

opinions with specific references to the objective evidence, and their opinions were consistent

with the overall record, including plaintiff’s improvement with treatment, his mostly normal gait,

and his relatively conservative treatment. (Tr. at 30.) As the Commissioner notes (Def.’s Br.

at 15), it is also hard to accept plaintiff’s argument the consultants’ opinions, offered on October

2, 2017 (Tr. at 119) and October 25, 2017 (Tr. at 129), are stale when Sorum’s report was

offered that same month, on October 13, 2017. (Tr. at 580.) Moreover, plaintiff points to no

new diagnoses or significant diagnostic reports postdating the reconsideration level

consultants’ opinions. Cf. Moreno v. Berryhill, 882 F.3d 722, 728 (7th Cir. 2018) (“An ALJ

should not rely on an outdated assessment if later evidence containing new, significant medical

diagnoses reasonably could have changed the reviewing physician’s opinion.”), amended on

reh’g, 2018 U.S. App. LEXIS 9296 (7th Cir. Apr. 13, 2018); Stage v. Colvin, 812 F.3d 1121,

1125 (7th Cir. 2016) (remanding where a later diagnostic report “changed the picture so much

that the ALJ erred by continuing to rely on an outdated assessment”); Goins v. Colvin, 764 F.3d

677, 680 (7th Cir. 2014) (remanding after ALJ failed to submit new MRI to medical scrutiny).

Nor does plaintiff acknowledge that the ALJ included additional postural, neck rotation, and

reaching limitations based on the later evidence and the hearing testimony. (Tr. at 30.)

       Ultimately, it is not the role of the reviewing court to re-weigh the evidence or replace the

ALJ’s judgment with its own. Jeske, 955 F.3d at 587. Here, the ALJ’s analysis tracked the

regulatory factors, and his findings are supported by substantial evidence. That the evidence

could have also supported a different conclusion provides no basis for remand. See Burmester

v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (“Where substantial evidence supports the ALJ’s

                                                46


      Case 2:20-cv-01021-LA Filed 08/25/21 Page 46 of 48 Document 30
disability determination, we must affirm the decision even if reasonable minds could differ

concerning whether [the claimant] is disabled.”) (internal quote marks omitted).

C.     Borderline Age Situation

       Plaintiff argues that the ALJ’s errors in determining RFC led to an improper conclusion

on the borderline age situation. The ALJ reasoned that the RFC assessment, coupled with

plaintiff’s education and vocational history, did not direct him to consider plaintiff as of

advanced age, even though he was less than two months from turning 55. Plaintiff contends

that the ALJ’s improper omission of much evidence from his opinion, plus his improper

weighing of the medical opinions, calls into question his borderline age analysis. (Pl.’s Br. at

21.)

       As indicated above, the ALJ provided a detailed, seven-paragraph discussion of this

issue. Plaintiff develops no independent argument that the ALJ failed to conduct a proper

borderline age analysis.    See Vang v. Saul, 805 Fed. Appx. 398, 403 (7th Cir. 2020)

(“Perfunctory and undeveloped arguments are waived, as are arguments unsupported by legal

authority.”) (internal quote marks omitted). As the Commissioner notes, the ALJ’s analysis

tracked the factors set forth in the agency’s guidance. (Def.’s Br. at 18, citing the HALLEX and

POMS.) Plaintiff makes no argument that the ALJ failed to consider the appropriate factors or

included any improper ones. On remand, the ALJ may after considering the additional

evidence referenced above decide to revisit this issue, but it provides no separate basis for

remand.

                                      IV. CONCLUSION

       THEREFORE, IT IS ORDERED that the ALJ’s decision is reversed, and the matter is



                                              47


       Case 2:20-cv-01021-LA Filed 08/25/21 Page 47 of 48 Document 30
remanded for further proceedings consistent with this decision pursuant to 42 U.S.C. § 405(g),

sentence four. The clerk is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 25th day of August, 2021.

                                         /s/ Lynn Adelman
                                         LYNN ADELMAN
                                         District Judge




                                             48


     Case 2:20-cv-01021-LA Filed 08/25/21 Page 48 of 48 Document 30
